UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2378


In Re:   MONTA OLANDER JORDAN,

                Petitioner.




                 On Petition for Writ of Mandamus.
                       (3:05-cr-00017-REP-2)


Submitted:   February 11, 2013              Decided:   February 21, 2013


Before MOTZ, DUNCAN, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Monta Olander Jordan, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Monta Olander Jordan petitions for a writ of mandamus,

seeking an order directing the district court to amend its order

reducing his sentence from ninety-six to fifty-seven months to

delete a provision referencing U.S. Sentencing Guidelines Manual

§ 1B1.10(b)(2)(C).      We deny the petition.

            Mandamus    is   a   drastic   remedy   to   be    used   only   in

extraordinary circumstances.         Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d

509, 516-17 (4th Cir. 2003).          Mandamus is available only when

the petitioner has a clear right to the relief sought, In re

First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988),

and may not be used as a substitute for appeal.               In re Lockheed

Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

            The relief sought by Jordan is not available by way of

mandamus.     Accordingly, while we grant leave to proceed in forma

pauperis, we deny the petition for writ of mandamus.                  We deny

the motion to expedite and dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court   and   argument   would     not   aid    the

decisional process.

                                                              PETITION DENIED




                                      2